Exhibit 10.01

AMENDMENT NO. 1 TO

AMENDED AND RESTATED RECEIVABLES FINANCING AGREEMENT

This Amendment No. 1 to the Amended and Restated Receivables Financing Agreement
(the “Amendment”) is made and entered into as of July 30, 2007 among (i) BROOKE
ACCEPTANCE COMPANY 2007-1, LLC, a Delaware limited liability company (together
with it successors and permitted assigns, the “Borrower”), (ii) BROOKE WAREHOUSE
FUNDING, LLC, a Delaware limited liability company (together with its successors
and permitted assigns, “BWF”), (iii) BROOKE CREDIT CORPORATION, a Kansas
corporation (“BCC”), as seller (together with its successors and permitted
assigns, the “Seller”), and as subservicer (in such capacity, the
“Subservicer”), and (iv) FIFTH THIRD BANK, an Ohio banking corporation (together
with its successors and permitted assigns, “Fifth Third”) (in such capacity,
whether on its own behalf or for the benefit of Fountain Square Commercial
Funding Corp., a Delaware corporation (“Fountain Square”), together with its
successors and permitted assigns, the “Lender”).

WHEREAS, the Borrower, the Seller, and the Lender entered into the Amended and
Restated Receivables Financing Agreement dated as of March 30, 2007, (the
“Receivables Financing Agreement”) and desire to amend the Receivables Financing
Agreement as hereinafter set forth. All terms used but not otherwise defined
herein have the meanings given to them in the Receivables Financing Agreement.

NOW, THEREFORE, for good and valuable consideration, the adequacy, receipt, and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Amendment to Section 8.1(t)

Section 8.1(t) is hereby amended and restated in its entirety to read as
follows:

“Replacement Facility. The facility provided by the Lender pursuant to this
Agreement shall not have been replaced by a new master trust facility with the
Lender on or before September 30, 2007.”

Section 2. Condition to Effectiveness. This Amendment shall become effective on
such date (the “Effective Date”) when each of the parties hereto shall have
received counterparts of this Amendment executed by the other party (including
facsimile signature pages).

Section 3. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Receivables Financing Agreement shall remain in full force and
effect and is hereby ratified and confirmed in all respects.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.



--------------------------------------------------------------------------------

Section 5. Entire Agreement. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

Section 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflict of laws principles.

Section 7. Section Headings. The various headings of the Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Financing Agreement or any provision hereof or
thereof.

[Signatures Begin on Next Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers, as of the date and year
first above written.

 

BROOKE ACCEPTANCE COMPANY 2007-1

LLC, as Borrower

By  

Michael Lowry

Name:   Michael Lowry Title:   President

 

BROOKE WAREHOUSE FUNDING, LLC, as Original Borrower, Purchaser and Transferor

 

By  

Michael Lowry

Name:   Michael Lowry Title:   President

 

BROOKE CREDIT CORPORATION, as Seller and Subservicer

By  

Michael Lowry

Name:   Michael Lowry Title:   Chief Executive Officer FIFTH THIRD BANK, as
Lender By  

Andrew D. Jones

Name:   Andrew D. Jones Title:   Assistant Vice President

Signature Page to Amendment No. 1 to the Amended and Restated Receivables
Financing Agreement